August 23, 2010 Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549 Re: SkyPeople Fruit Juice, Inc. Registration Statement on Form S-1 File No. 333-166194 VIA FACSIMILE Ladies andGentlemen: Pursuant to Rule 461 of the General Rules and Regulations of the U.S. Securities and Exchange Commission under the Securities Act of 1933, as amended, Rodman & Renshaw, LLC, as underwriter, hereby requests acceleration of the effective date of the above-referenced Registration Statement so that it will become effective at 5:00 p.m., Washington D.C. time, on August 25, 2010, or as soon thereafter as practicable. The following is supplemental information supplied under Rule 418(a)(7) and Rule 460 under the Securities Act of 1933: (i) Date of preliminary prospectus: June 11, 2010 (ii) Dates of distribution: June 15, 2010 to June 25, 2010; August 9, 2010 to August 11, 2010; and August 16, 2010 to August 23, 2010 (iii) Number of prospective underwriters to whom the preliminary prospectus was furnished: 1 (only to Rodman & Renshaw, LLC) (iv) Number of prospectuses so distributed: 675 The undersigned confirms that is has complied with and will continue to comply with, and it has been informed or will be informed by participating dealers that they have complied with or will comply with, Rule 15c2-8 promulgated under the Securities Exchange Act of 1934, as amended, in connection with the above-referenced issue. RODMAN & RENSHAW, LLC By: /s/ Gregory R. Dow Name:Gregory R. Dow Title:General Counsel
